Title: To Benjamin Franklin from [Alexander] Small, 11 June 1766
From: 
To: 


June 11th 1766
Mr. Small presents his Complements to Dr. Franklin, is glad Sir John Pringle is to be happy in so agreable a Fellow Traveller, and begs leave to trouble him with the inclosed Letter and Bill, in case they take Hague in their way. If not the Dr. may burn them. Mr. Johnson is a very polite Man, and will, I dare say, be very ready to do Sir John and Dr. Franklin any Service in his power. Mr. Small sincerely wishes them a pleasant Journey, and happy return.
 
Endorsed: June 11th. 1766 Birmingham
